DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Aborn Chao on 05/06/2021.
Applicant amends the application as follows:

1-66. (Cancelled)
67. (Currently Amended) A method, comprising:
configuring a per-venue service model of services of a network operator for terminal devices of subscribers of the network operator on the basis of an input by a venue owner of a venue, the per-venue service model including a configurable parameter for defining a venue-based service for terminal devices of subscribers residing in a specified venue area of the venue, the , a source for service provision in accordance with the per-venue service model, and a control scheme for service provision in accordance with the per-venue service model; and
causing implementation of the configured per-venue service model for service provision for at least one of a network device of the network operator and a terminal device of a subscriber 
68. (Previously Presented) The method according to claim 67, wherein the venue area is specified by at least one of one or more cells of a network of the network operator,
together with their associated one or more location areas, a dedicated location area comprising one or more cells of a network of the network operator, and a dedicated geographical area definition comprising a geographical center and a radius.
69. (Currently Amended) The method according to claim 67, wherein configuring the per-venue service model comprises accessing a configuration tool for the per-venue service model by the venue owner using at least one of a predefined port, address, username, password, authentication or encryption, and inputting a setting vale for the 
70. (Previously Presented) The method according to claim 67, wherein the method is operable at or by a server or home system of the network operator, or a network of the network operator comprises a communication network, or the network device comprises at least one of a network device on a base site level, such as a base station of a cell, a femto cell, a micro cell or a pico cell, a base transceiver station, a NodeB, an eNodeB or a relay node, and a network device on a base site control level, such as a base station controller or a radio network controller.
71. (Currently Amended) An apparatus, comprising:
a processor; and
a memory configured to store computer program code,
wherein the memory and the computer program code are configured to, with the processor, cause the apparatus at least to:
a configurable parameter for defining a venue-based service for terminal devices of subscribers residing in a specified venue area of the venue, the , a source for service provision in accordance with the per-venue service model, and a control scheme for service provision in accordance with the per-venue service model; and
causing implementation of the configured per-venue service model for service provision for at least one of a network device of the network operator and a terminal device of a subscriber of the network operator after the per-venue service model is verified to be applicable to a received service for the terminal device.
72. (Previously Presented) The apparatus according to claim 71, wherein the venue area is specified by at least one of one or more cells of a network of the network operator, together with their associated one or more location areas, a dedicated location area
comprising one or more cells of a network of the network operator, and a dedicated geographical area definition comprising a geographical center and a radius.
73. (Currently Amended) The apparatus according to claim 71, wherein configuring the per-venue service model comprises accessing a configuration tool for the per-venue service model by the venue owner using at least one of a predefined port, address, username, password, authentication or encryption, and inputting a setting vale for the 

75. (Currently Amended) A non-transitory computer-readable medium on which a computer-executable computer program code is stored, wherein when the code is executed on a computer, the code causes the computer to:
configure a per-venue service model of services of a network operator for terminal devices of subscribers of the network operator on the basis of an input by a venue owner of a venue, the per-venue service model including 
causing implementation of the configured per-venue service model for service provision for at least one of a network device of the network operator and a terminal device of a subscriber of the network operator after the per-venue service model is verified to be applicable to a received service for the terminal device.
76. (Previously Presented) The method according to claim 67, wherein the venue comprises a site which is under the control or responsibility of the venue owner.

78. (Previously Presented) The method according to claim 67, wherein the venue-based service comprises: a mobile-terminated voice or data call or messaging service; or a mobile-originated voice or data call or messaging service.
79. (Cancelled)
80. (Previously Presented) The apparatus according to claim 71, wherein the venue comprises a site which is under the control or responsibility of the venue owner.
81. (Previously Presented) The apparatus according to claim 71, wherein the terminal devices comprise any devices on the terminal/endpoint side of a communication network or system.
82. (Previously Presented) The apparatus according to claim 71, wherein the venue-based service comprises: a mobile-terminated voice or data call or messaging service; or a mobile-originated voice or data call or messaging service.
83. (Cancelled)

Allowable Subject Matter
Claims 67-78 and 80-82 are allowed.
The following is an examiner’s statement of reasons for allowance:
            A terminal disclaimer filed on 04/29/2021 overcomes the double patenting rejection. 
            Independent claims 67, 71, and 75 have been amended to overcome the prior art of record. Therefore, they are allowable as agreed in the interview on 02/05/2021. 

            Claims 72-74 and 80-82 depend on claim 71. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643